DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 2/18/2022.
Claims 1-2, 4-14 and 16-22 are pending.
	Claims 3 and 15 are cancelled.

Response to Arguments
Applicant’s arguments filed on 2/18/2022 with respect to the rejections of amended limitations of independent claims have been fully considered. In view of the amendment, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Applicated stated that claim 1 has been amended to include features of claim 3 previously recited-- which are not being disclosed by cited prior art Ranganathan and Murugesan--and   claims 13 and 20 have been amended to include features similar to those with regard to amended claim 1. 
In response to the arguments, it is submitted that neither claim 1, or 13 nor 20 has been amended to include features of claim 3 previously recited, with the exception of “in response to determining that feature information of a query request comprises a query complexity, obtaining a query keyword from the query request”. 


Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Claim Objections
In view of the amendment filed, the objections as set forth in the previous action are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-14 and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

With respect to claims 1 and 20, amended limitations of “obtaining resource overheads according to the feature information by: querying a first mapping table by using the query keyword, and obtaining a complexity value corresponding to the query keyword, the complexity value indicative of complexity for implementing the query request, wherein the first mapping table records correspondences between query keywords and complexity values” are not supported by the specification originally filed.
The term “by” in the claim indicates that the obtaining resource overheads according to the feature information is achieved using the means of (i) querying a first mapping table that records correspondences between query keywords and complexity values, and (ii) obtaining a complexity value corresponding to the query keyword as claimed. 
However, the cited paragraphs [0050] & [0052-0056] cited by Applicant are describing a first mapping table, query keywords and complexity values. 
Neither the cited paragraphs nor other paragraphs in the specification provide sufficient support on obtaining resource overheads according to the feature information by querying using the query keyword and obtaining a complexity value as claimed. 
Hence, the cited limitations are considered as new matters.

With respect to claim 13, amended limitations of “in response to determining that feature information of a query request comprises a query complexity, obtaining a query keyword from the query request by: querying a first mapping table by using the query keyword, and  Atty/Agent: Shigeharu Furukawaobtaining a complexity value corresponding to the query keyword, the complexity value indicative of complexity for implementing the query request, wherein the first mapping table records correspondences between query keywords and complexity values” are not supported by the specification originally filed.
As stated above, the term “by” in the claim indicates the obtaining a query keyword using is achieved using the means of (i) querying a first mapping table by using itself (i.e. the query keyword), and (ii) obtaining a complexity value as claimed. 
However, the cited paragraphs [0050] & [0052-0056] nor other paragraphs in the specification provide sufficient support on obtaining a keyword using itself (i.e. the keyword) and obtaining a complexity value as claimed. 
Hence, the cited limitations are considered as new matters.

The dependent claims are being rejected for incorporate the deficiencies of the claim they are depend on.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-14 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are features or steps that would to lead to obtain resource overheads according to the feature information by querying and obtaining a complexity value as claimed. 
	It is indicated in the claims that the complexity value is likely being obtained by querying the first mapping table using the query keyword.
	However, the complexity value is different from resource overheads.  Hence, it is unclear how (i) the feature information, (ii) querying a first mapping table, and (iii) obtaining complexity value are being used together to obtain the resource overheads as claimed. 

	Claim 13 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of the following;
It is unclear how a query keyword is being obtained by query a first mapping tale using itself (i.e. the query keyword) as claimed;
The claim is being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are features or steps that would to lead to obtain a query keyword based on querying a first mapping table using itself and obtaining a complexity value as claimed. It is unclear how (i) querying a 

The dependent claims are being rejected for incorporate the deficiencies of the claim they are depend on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-14 and 16-22 are rejected under 35 U.S.C. 103 as being patentable over Miller (Patent No. 10,853,367) in view of Ranganathan (Pub No. US 2016/0188594, hereinafter Ranganathan).
Ranganathan is cited in the previous office action.   

	With respect to claim 1, Miller discloses a method (Abstract) comprising: 
in response to determining that feature information of a query request comprises a query complexity, obtaining a query keyword from the query request (Col. 7, lines 40-45, Fig 2: in response to determine feature information of a query request represented by a search request data comprises a query complexity in view of the one or more clauses or terms indicated in the request, obtain a term/keyword in the request via parsing); 
obtaining resource overheads according to the feature information by: 
querying a first mapping table by using the query keyword (Col. 7, lines 43-46, Col. 9, lines 10-30 & 55-67, Col. 11, lines 50-67: query a first mapping data table of catalogued search terms using the term of the request obtained from parsing. The term catalogued indicates at least a list for term, a list is a table with at least one column and row), and 
obtaining a complexity value corresponding to the query keyword, the complexity value indicative of complexity for implementing the query request (Col. 7, lines 45-50, Col. 8, lines 16-32, Col. 9,lines 33-50: obtain the complexity value correspond to the term in query, the value indicative a complexity-- such as and not limited processing time, resources or cost as indicated by the cost data-- for implanting the query request), 
wherein the first mapping table records correspondences between query keywords and complexity values (Col. 7, lines 45-47. Col. 8, lines 8, lines 16-23, Col. 9, lines 53-60: the    first mapping table records correspondences between catalogued search terms and complexity values as indicated by the cost data);   
according to the resource overheads and a compute node resource, adjusting a compute node (a compute node resource is merely a resource; Col. 1, lines 48-65, Col. 6, lines 45-55, Col. 7, lines 50-67, Col. 10, lines 1-8: according to the overheads and system resources which include a compute node resource, adjust a compute node-- such as a node of a search management system 111 as shown in Fig 1-- with search term priority for data searching); and 
querying, by using the compute node, data corresponding to the query request (Col. 8, lines 1-2, Col. 10, lines 20-57, Fig 2-3: querying data correspond to the query request using the compute node represented by search management system 111 as shown in Fig 1).
Miller does not explicitly disclose according to the resource overheads and a compute node resource, dynamically adjusting a compute node in a resource pool , dynamically adjusting a compute node in a resource pool as claimed.
However, Ranganathan discloses according to the resource overheads and a compute node resource, dynamically adjusting a compute node in a resource pool ([0047-0048], [0053-0057], [0059], Fig 6-7: adjusting a resource/node in a resource pool as the resources are correspond to the nodes, such as adjust a node with adding or remove resource according to the overheads, or adjust with rescheduling a compute node according to the overhead and resource)
Since both Miller and Ranganathan are from the same field of endeavor as both are directed to query processing with respect to resource management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Miller and Ranganathan by incorporate technique of adjusting a compute node in a resource pool of (Miller, Col. 1, lines 46-49; Ranganathan, [0001]).

With respect to claim 13, Miller discloses an apparatus (Abstract) comprising: 
one or more processors (Col. 4, lines 35-40, Fig 1); and one or more memories storing thereon computer-readable instructions that (Col. 4, lines 35-40, Fig 1), when executed by the one or more processors, cause the one or more processors to perform acts comprising:
in response to determining that feature information of a query request comprises a query complexity, obtaining a query keyword from the query request by (Col. 7, lines 40-50, Fig 2: in response to determine feature information of a query request represented by a search request data comprises a query complexity in view of the one or more clauses or terms indicated in the request, obtain a term/keyword in the request, such as via parsing or matching): 
querying a first mapping table by using the query keyword (Col. 7, lines 43-46. Col. 9, lines 10-30 & 55-67, Col. 11, lines 50-67: query a first mapping data table of catalogued search terms using the term of the request obtained from parsing. The term catalogued indicates at least a list for term, a list is a table with at least one column and row), and  
Atty/Agent: Shigeharu Furukawaobtaining a complexity value corresponding to the query keyword, the complexity value indicative of complexity for implementing the query request (Col. 7, lines 45-50, Col. 8, lines 16-32, Col. 9,lines 33-50: obtain the complexity value correspond to the term in query, the value indicative a complexity-- such as and not limited processing time, resources or cost as indicated by the cost data-- for implanting the query request),
wherein the first mapping table records correspondences between query keywords and complexity values (Col. 7, lines 45-47. Col. 8, lines 8, lines 16-23, Col. 9, lines 53-60: the    first mapping table records correspondences between catalogued search terms and complexity values as indicated by the cost data);
according to the feature information of the query request, distributing the query request to at least one allocation group (Col. 7, lines 54-67, Col. 10, lines 8-45: distribute the request to a group of allocated resources in view of the search term priority order);  
querying, by using a compute node, data corresponding to the query request (Col. 8, lines 1-2, Col. 10, lines 20-57, Fig 2-3: querying data correspond to the query request using the compute node represented by search management system 111 as shown in Fig 1).
Miller does not explicitly disclose different allocation groups corresponding to different resource sub-pools; 
according to feature information of a query request in an allocation group, obtaining resource overheads of the allocation group; 
according to resource overheads of the allocation group and a compute node resource of a resource sub-pool that the allocation group corresponds, dynamically adjusting a compute node in the resource sub-pool; and 
querying, by using a compute node in the resource sub-pool, data corresponding to the query request in the allocation group as claimed.  
However, Ranganathan discloses according to the feature information of the query request, distributing the query request to at least one allocation group, different allocation groups corresponding to different resource sub-pools ([0026], [0030], [0046-0048], [0053]: distribute the query to a group of resources being allocated for the query, different allocation groups are corresponding to different sub-pool for different queries); 
([0046-0047], [0053-0054], [0057], Fig 6-7: obtain resource overheads, e.g. resources required, of the group for query according to information of the query, such information is corresponding to the feature information, e.g. resources utilization to process the query) 
according to resource overheads of the allocation group and a compute node resource of a resource sub-pool that the allocation group corresponds, dynamically adjusting a compute node in the resource sub-pool ([0047-0048], [0053-0057], [0059], Fig 6-7: adjusting a resource/node in a resource pool as the resources are correspond to the nodes, such as adjust a node with adding or remove resource according to the overheads, or adjust with rescheduling a compute node according to the overhead); and 
 querying, by using a compute node in the resource sub-pool, data corresponding to the query request in the allocation group ([0033], [0054-0057], Fig 6-7: querying data by processing the query using the computed node, such as and not limited the additional node).
Since both Miller and Ranganathan are from the same field of endeavor as both are directed to query processing with respect to resource management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Miller and Ranganathan by incorporate techniques of allocation group management with respect to query processing and compute node adjusting of Ranganathan into Miller for query request processing as claimed.  The motivation to combine is to provide efficient searches to users (Miller, Col. 1, lines 46-49; Ranganathan, [0001]).

(Abstract, Col. 4, lines 35-45), cause the one or more processors to perform acts comprising: 
in response to determining that feature information of a query request comprises a query complexity, obtaining a query keyword from the query request (Col. 7, lines 40-45, Fig 2: in response to determine feature information of a query request represented by a search request data comprises a query complexity in view of the one or more clauses or terms indicated in the request, obtain a term/keyword in the request via parsing); 
obtaining resource overheads according to the feature information by: 
querying a first mapping table by using the query keyword (Col. 7, lines 43-46, Col. 9, lines 10-30 & 55-67, Col. 11, lines 50-67: query a first mapping data table of catalogued search terms using the term of the request obtained from parsing. The term catalogued indicates at least a list for term, a list is a table with at least one column and row), and 
obtaining a complexity value corresponding to the query keyword, the complexity value indicative of complexity for implementing the query request (Col. 7, lines 45-50, Col. 8, lines 16-32, Col. 9,lines 33-50: obtain the complexity value correspond to the term in query, the value indicative a complexity-- such as and not limited processing time, resources or cost as indicated by the cost data-- for implanting the query request), 
wherein the first mapping table records correspondences between query keywords and complexity values (Col. 7, lines 45-47. Col. 8, lines 8, lines 16-23, Col. 9, lines 53-60: the    first mapping table records correspondences between catalogued search terms and complexity values as indicated by the cost data);   
(a compute node resource is merely a resource; Col. 1, lines 48-65, Col. 6, lines 45-55, Col. 7, lines 50-67, Col. 10, lines 1-8: according to the overheads and system resources which include a compute node resource, adjust a compute node-- such as a node of a search management system 111 as shown in Fig 1-- with search term priority for data searching); and 
querying, by using the compute node, data corresponding to the query request (Col. 8, lines 1-2, Col. 10, lines 20-57, Fig 2-3: querying data correspond to the query request using the compute node represented by search management system 111 as shown in Fig 1).
Miller does not explicitly disclose according to the resource overheads and a compute node resource, dynamically adjusting a compute node in a resource pool , dynamically adjusting a compute node in a resource pool as claimed.
However, Ranganathan discloses according to the resource overheads and a compute node resource, dynamically adjusting a compute node in a resource pool ([0047-0048], [0053-0057], [0059], Fig 6-7: adjusting a resource/node in a resource pool as the resources are correspond to the nodes, such as adjust a node with adding or remove resource according to the overheads, or adjust with rescheduling a compute node according to the overhead and resource)
Since both Miller and Ranganathan are from the same field of endeavor as both are directed to query processing with respect to resource management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Miller and Ranganathan by incorporate technique of adjusting a compute node in a resource pool of Ranganathan into Miller for query request processing as claimed.  The motivation to combine is to provide efficient searches to users (Miller, Col. 1, lines 46-49; Ranganathan, [0001]).

With respect to claims 2, 14 and 21, the combined teachings of Miller and Ranganathan further disclose wherein the feature information further comprises one of following or a combination thereof: concurrency, query data scanned, query response time, and resource utilization (Miller, Col. 7, lines 50-67, Col. 8, lines 10-28; Ranganathan, [0047], [0053-0054]: feature information includes and not limited resource unitization indicated by the query overruns that allocated resources).
With respect to claims 4, 16 and 22, the combined teachings of Miller and Ranganathan further disclose wherein the obtaining the query keyword includes obtaining the query keyword from a plurality of subqueries of the query request (Miller, Col. 7, lines 50-67: obtain keyword from subqueries as indicated by the clauses of the search request data representing the query request), and the method further comprises: 
determining a sum of obtained complexity values as the query complexity that the query request corresponds (Miller, Col. 9, lines 37-55; Ranganathan, [0054]: determine a sum of the value. E.g. the search cost database stores resources/cost for all the searches performed, which is based on the determination as disclosed in Miller).
  
With respect to claim 5, the combined teachings of Miller and Ranganathan further disclose wherein: the query request includes a structured query language (SQLJ query request, and the query keyword includes one of following or a combination thereof: join, groupby, orderby, distinct, count, and window (Ranganathan, [0026], [0030]: SQL query, which includes at least join in view of aggregation).

With respect to claims 6 and 17, the combined teachings of Miller and Ranganathan further disclose wherein before the obtaining the resource overheads according to the feature information, the method further comprises:
Atty/Agent: Shigeharu Furukawaquerying a second mapping database by using a data identification (ID) of the query request to obtain feature information corresponding to the data ID (Miller, Col. 7, lines 45-67, Col. 8, lines 24-33, Col. 9, lines 32-67: query a search cost database representing the 2nnd mapping database using a data identifier, such as term or clause of the request, to obtain feature information), 
wherein: the second mapping database records correspondences of data IDs and feature information (Miller, Col. 7, lines 50-67, Col. 8, lines 24-33, Col. 9, lines 32-67: records different type of information corresponding to the data identifier and feature information); and the feature information comprises one or a plurality of following: query data scanned, query response time and resource utilization (Miller, Col. 7, lines 50-67, Col. 8, lines 10-23; Col. 9, lines 32-67: different types of information is being stored).  
The combined teachings of Miller and Ranganathan do not explicitly disclose the second mapping database is a second mapping table as claimed. 
However the difference are only found in the nonfunctional descriptive material that is directed to usage and is not functionally involved in the steps recited. The query step would be performed the same regardless of the format of the mapping storage unit being queried. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to query a mapping database instead of a mapping table because both are being used to store information/data that can be queried to achieve the same outcome. 

With respect to claims 7 and 18, the combined teachings of Miller and Ranganathan further disclose wherein before the querying the second mapping table by using the data ID of the query request to obtain feature information corresponding to the data ID, the method further comprises: collecting historical data, and obtaining a correspondence between a data ID and feature information according to the historical data(Miller, Col. 8, lines 1-30, Col. 9, lines 33-60; Ranganathan, [0026],[0030], [0054]: collect historical data and obtaining correspondence via monitoring and/or logging);and 
recording a correspondence between the data ID and the feature information in the second mapping table (Miller, Col. 8, lines 1-30, Col. 9, lines 33-60; Ranganathan, [0026],[0030], [0054]: recording the correspondence with logging) .

With respect to claim 8, the combined teachings of Miller and Ranganathan further disclose wherein the obtaining the resource overheads according to the feature information further comprises: for query request, obtaining a predicted resource amount of the query request according to the feature information (Miller, Col. 7, lines 46-50, Col. 8, lines 1-30: obtain expected cost for the query/search request); and
determining the resource overheads according to the predicted resource amount of the query request(Miller, Col. 8, lines 1-30, Col. 9, lines 33-60: determine resource overhead in view of  expected resources and/or cost).  

With respect to claim 9, the combined teachings of Miller and Ranganathan further disclose wherein the obtaining the predicted resource amount of the query request according to (Miller, Col. 8, lines 1-6, Ranganathan, [0053]:using prediction model including  a network that learns and update representing the neural network model).  

With respect to claim 10, the combined teachings of Miller and Ranganathan further disclose wherein the according to the resource overheads and the compute node resource, dynamically adjusting the compute node in a resource pool, comprises: according to the resource overheads and the compute node resource, obtaining a number of compute nodes; and distributing compute nodes matched with the number of the compute nodes in the resource pool(Ranganathan, [0053-0057], [0059], Fig 6-7: obtain a number of nodes and distribute the node with resource allocation to process the query, wherein the resources are correspond to the node).

With respect to claim 11, the combined teachings of Miller and Ranganathan further disclose wherein the distributing the compute nodes matched with the number of the compute nodes in the resource pool comprises: in response to determining that the number of compute nodes already existing in the resource pool is smaller than the number of the compute nodes, increasing compute Atty/Agent: Shigeharu Furukawanodes in the resource pool so that the number of compute nodes after the increase is greater than or equal to the number of the compute nodes ( so that indicate intended outcome which may not carry patentable weight, Ranganathan, [0053-0057], [0059], Fig 6-7: increase the node increase additional resources/node to match the number of nodes for process the query) .  

	With respect to claim 12, the combined teachings of Miller and Ranganathan further disclose wherein the distributing the compute nodes matched with the number of the compute nodes in the resource pool comprises: in response to determining that the number of compute nodes already existing in the resource pool is greater than the number of the compute nodes, reducing compute nodes in the resource pool so that the number of compute nodes after the reduction is greater than or equal to the number of the compute nodes (so that indicate intended out which may not carry patentable weight, Ranganathan, [0053-0057], [0059], Fig 6-7: reduce by removing resources/node to match the number of nodes for process the query).
With respect to claim 19, the combined teachings of Miller and Ranganathan further disclose wherein the according to the feature information of the query request, distributing the query request to at least one allocation group comprises: for a received query request, obtaining a predicted resource amount of the query request according to feature information of the query request (Miller, Col. 7, lines 54-67, Col. 8, lines 16-33, Col. 9, lines 35-65: obtain predicted/expected resource amount according to the feature information with respect the term and/or clause); and 
determining a resource interval that the predicted resource amount belongs to (Miller, Col. 7, lines 54-67, Col. 10, lines 8-45: determine the level as set forth by the ordering); and 
distributing the query request to the allocation group that the resource interval corresponds to, different allocation groups corresponding to different resource intervals (Miller, Col. 7, lines 54-67, Col. 10, lines 8-45: distribute the request to group view of the search term priority order, which correspond to different interval).

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168